801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.Dave GARRAGHTY, Warden;  Michael C. Sanberg, Warden,Virginia State Penitentiary;  Allyn R. Sielaff,Virginia Department of Corrections,Defendants-Appellees.
No. 86-7168.
United States Court of Appeals,Fourth Circuit.
Submitted Aug. 29, 1986.Decided Sept. 19, 1986.

William H. Glazebrook, appellant pro se.
William W. Muse, Office of Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William H. Glazebrook, a Virginia inmate, appeals the dismissal without prejudice of his 42 U.S.C. Sec. 1983 complaint.  Glazebrook filed numerous prolix paperwritings, which were exceedingly difficult to decipher.  The court ordered Glazebrook to submit a clear and concise statement of his claims, so that the defendants might be informed of his specific allegations and respond.  Instead of filing a short and plain statement, as is required by Fed.R.Civ.P. 8, Glazebrook submitted more supplemental claims, along with a motion for an extension of time.  The district court denied Glazebrook's motion for an extension of time, and dismissed Glazebrook's complaint without prejudice for Glazebrook's failure to comply with a court order, pursuant to Fed.R.Civ.P. 41(b).


2
We find no abuse of discretion in the district court's decision to dismiss the complaint.  The court gave Glazebrook, as a pro se litigant, an opportunity to particularize his claims.  Instead of complying with this order, Glazebrook added more claims, muddling an already fatally deficient complaint.  Glaze brook, of course, may prepare a concise complaint in compliance with Fed.R.Civ.P.8 and refile.  Because the dispositive is sues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.